Order entered April 10, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01129-CV

    ALAN TARRANT, KRISTI TARRANT AND BETHANY KENDRICK, Appellants

                                              V.

 BAYLOR SCOTT & WHITE MEDICAL CENTER-FRISCO, STEPHEN COURTNEY,
  M.D., EMINENT SPINE, LLC, AND MONITORING CONCEPTS MANAGEMENT,
                              LLC, Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-12792

                                          ORDER
       Before the Court is appellees’ April 8, 2019 unopposed second joint motion to file their

briefs in response. We GRANT the motion and ORDER appellees’ briefs in response be filed

no later than May 13, 2019. We caution appellees that further extension requests will be

disfavored.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE